ORDER
UPON consideration of the opinion of the United States Supreme Court in the case of Mills v. Maryland (No. 87-5367, decided 6 June 1988) the following order was entered and is hereby certified to the Superior Court, HALIFAX County:
Defendant-appellant shall, on or before 29 June 1988, file with this Court a supplemental brief relating solely to the effect, if any, of the decision of the United States Supreme Court in Mills v. Maryland (No. 87-5367, decided 6 June 1988) on any issue(s) presented in this appeal. The State shall file a responsive brief on or before 11 July 1988; said brief shall not, however, be restricted to arguments made in defendant-appellant’s supplemental brief, but may discuss as fully as desired the effect, if any, of Mills v. Maryland on the issue(s) presented in this appeal.
The Court will decide the issue(s) without further oral arguments.
By order of the Court in Conference, this the 13th day of June, 1988.
Whichard, J.
For the Court